Order filed March 18, 2019




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00053-CV
                                   ____________

 IN THE INTEREST OF G.X.H., JR. AND B.X.H., CHILDREN, Appellant

                                        V.

  TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES,
                        Appellee


                   On Appeal from the 313th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2017-04498J

                                     ORDER

      This is an appeal from a judgment terminating the parental rights of appellants
G.X.H. (Father) and R.C. (Mother). Father’s brief was due March 12, 2019, with no
further extensions allowed absent extraordinary circumstances. No brief has been
filed. Appeals in parental termination cases are to be brought to final disposition
within 180 days of the date the notice of appeal is filed. See Tex. R. Jud. Admin.
6.2(a) (effective May 1, 2012). This accelerated schedule requires greater
compliance with briefing deadlines.

      Therefore, we order appellant’s appointed counsel, William Connolly, to file
appellant’s brief no later than March 28, 2019. No further extensions will be
granted. If the brief is not filed by that date, counsel may be required to show cause
why he should not be held in contempt of court. In addition, the court may require
appointment of new counsel due to the failure to timely file appellant’s brief.

                                   PER CURIAM




                                          2